Citation Nr: 0404173	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  98-05 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric, cervical spine, lumbar spine, bilateral hip, 
bilateral ankle, bilateral foot, stomach, liver, kidney, 
bladder. digestive disorder (upper and lower), heart, breast, 
left arm, left hand, left shoulder, gum, dental, right wrist 
(DeQuervain's release), right knee, eye, bilateral hearing 
loss, tinnitus, ear, blood, bilateral leg (including the calf 
and other muscles) disorders, to include as secondary to an 
undiagnosed illness.  

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

3.  Entitlement to an initial rating in excess of 10 percent 
for phlebitis with reflex sympathetic dystrophy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and an associate


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1995.  

This matter arises to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The Board is deciding the issue of entitlement to service 
connection for a chronic acquired psychiatric disorder, 
including as secondary to an undiagnosed illness, and the 
remaining issues on appeal are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue decided herein has been developed by 
VA.  

2.  The veteran was treated for anxiety and depression within 
one year of her discharge from service, and has since been 
diagnosed with anxiety and major depression.  

3.  The probative and competent evidence of record 
establishes that a chronic acquired psychiatric disorder 
diagnosed as anxiety and major depressed cannot 
satisfactorily be dissociated from active service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder diagnosed as anxiety 
and depression was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's voluminous service medical records 
discloses that in July 1986, she had been seen for treatment 
for stress-related headaches.  She was seen again in June 
1992, and at that time was noted to be "confused" but did 
not then manifest any suicidal or homicidal ideation.  In 
July 1992 she was noted to have been the victim of domestic 
abuse of some sort, and was treated for symptoms related to 
her emotional state at that time.  She was then noted to have 
experienced feelings of inadequacy or insecurity as well as 
anxiety.  No formal psychiatric diagnoses were rendered in 
service, and the veteran was discharged from service in May 
1995.  

Post-service private and VA clinical treatment records dating 
from approximately December 1995 through March 2003 disclose 
that the veteran had been seen for a variety of psychiatric 
problems over the course of that period.  In January 1996, 
she was noted to have experienced difficulty sleeping with 
headaches and tension.  
She was seen for treatment for depression and anxiety in 
March 1996, and again in April 1996.  No formal diagnoses 
were rendered at those times, and in a treatment record dated 
in June 1996, she was noted to have been reluctant to seek 
psychiatric treatment because she feared adverse consequences 
of such action regarding her continued ability to retain 
custody of her child.  At that time, she reported 
experiencing some suicidal ideation, but did not then have 
any current intent.  

The veteran was further observed to manifest a great deal of 
anger at the military for its perceived reluctance to 
acknowledge her many, many claimed physical disorders.  Her 
symptoms continued, and in January 1997, she was seen for 
complaints of experiencing depression due to stress.  In 
March 1997, she was diagnosed with an adjustment disorder, 
and complained of experiencing anxiety and depression over 
fears that she could have died as a result of blood clots 
which had formed following medical procedures in service.  
She was noted to have had a past medical history of suicidal 
ideation but no attempts at suicide.  As a general matter, 
psychiatric components were suggested as possible causes or 
aggravating factors in connection with her multiple physical 
complaints.  

The veteran underwent a VA rating examination in November 
1998.  The report of that examination discloses that the 
examiner indicated that he had reviewed the medical evidence 
contained in the claims file, but found no evidence of 
treatment for any psychiatric disorders in service or 
afterwards to that point in time.  After conducting a 
clinical examination, the examiner concluded with a diagnosis 
of Axis I anxiety disorder, and an Axis II personality 
disorder.  The criteria for post-traumatic stress disorder 
(PTSD) were not met.  The examiner did not offer any opinion 
as to the etiology of the diagnosed anxiety disorder, but 
stated that psychiatric factors may have contributed to the 
veteran's physical somatic complaints. 

In February 1999, the veteran underwent a psychiatric 
examination in connection with a separate claim for 
entitlement to disability benefits from the Social Security 
Administration (SSA).  At that time, the veteran underwent a 
battery of psychological tests and was diagnosed with chronic 
major depression.  



The examiner offered that such disorder may have been 
incurred during or as a result of the veteran's active 
service, but did not offer any opinion in that regard.  The 
examiner did note the relationship between the veteran's 
multiple physical complaints and her depression, however.  

Clinical treatment records dating from January 2001 through 
July 2002 disclose that the veteran complained of 
experiencing heightened depression and anxiety symptoms 
during that period.  In January 2001, the veteran manifested 
depression symptoms, but was not shown to have suicidal or 
homicidal ideation.  A psychiatric consultation was suggested 
and the veteran agreed.  At that time, she was assessed as 
having an Axis V global assessment of functioning (GAF) score 
of 60.  

Under the criteria found in the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 60 is suggestive 
of moderate symptoms of a psychiatric disorder (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In any event, in April 2001, when the subject of having the 
veteran undergo a psychiatric consultation was again raised, 
she expressed "shock" and anger at the suggestion that she 
might require psychiatric help.  In July 2002, she was again 
seen for complaints of increased anxiety and other symptoms.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  




If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.304, 3.307, 
3.309(a) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See generally 38 C.F.R. 
§ 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.




To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  For example, a lay person is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.


The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

Preliminary Matter: Duties to Notify &  to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of service connection for 
a chronic acquired psychiatric disorder, diagnosed as anxiety 
and major depression, has been properly undertaken.  





The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits with respect to that 
issue.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of all relevant medical evidence, the 
Board concludes that the evidence supports establishment of 
service connection for a chronic acquired psychiatric 
disorder, diagnosed as anxiety and depression.  The veteran 
was shown to have undergone counseling in service for stress-
related problems, due in part to domestic abuse issues as 
well as her numerous medical problems.  While still in 
service she was reported to have experienced feelings of 
inadequacy or insecurity as well as anxiety.  

Her symptoms continued, and in March 1996, within one year of 
her separation from service, she was seen for treatment for 
anxiety and depression, which continued through the following 
April.  The record reflects that while she was reluctant to 
seek or receive treatment for psychiatric problems, she was 
nonetheless shown to have experienced anxiety and depression 
to varying degrees not only in service but also from the time 
of her separation from service to the present.  Moreover, she 
was diagnosed with both Axis I anxiety and major depression 
in November 1998 and in February 1999, respectively.  

The Board further notes that although the veteran was not 
actually diagnosed with Axis I anxiety and major depression 
until November 1998 and February 1999, such symptoms were 
shown to be present from at least as early as March 1996.  In 
that regard, the Board finds that the VA rating examiner's 
comment, as contained in the report of the November 1998 
rating examination, to the effect that he did not find any 
evidence of treatment for a psychiatric disorder prior to 
that time, is incorrect.  

As discussed, the clinical treatment records clearly 
demonstrate that the veteran was seen for anxiety per se in 
service, and anxiety and depression as early as March 1996, 
within one year of her discharge from service in May 1995.  



The Board finds that the evidence presented shows that 
chronic acquired diagnosed psychiatric symptomatology cannot 
satisfactorily be dissociated from active service as such was 
already shown in service itself, thereby warranting 
entitlement to a grant of the benefit sought on appeal.  

In reaching the above determination, the Board notes that the 
matter of whether or not the veteran's psychiatric disorder 
was incurred as a result of an undiagnosed illness has been 
rendered moot and need not be addressed.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as anxiety and depression is 
granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

The CAVC has held that section 5103(a), as amended by the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107), and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).  

With respect to those issues involving entitlement to 
increased initial ratings, after a review of pertinent 
documents indicating the award of disability or pension 
benefits by the Social Security Administration (SSA), it 
appears that the veteran was to undergo periodic re-
evaluation for her claimed disabilities on a regular basis.  

As those additional SSA records do not appear to have been 
sought, Board finds that the VBA AMC should obtain any 
nonduplicative records pertaining to the award of SSA 
benefits, and associate those records with the veteran's 
claims file.  Further, while it is unclear as to whether or 
not any additional records, if available, may show either an 
increase or decrease in the severity of any of the 
disabilities at issue here, it may be necessary to schedule 
the veteran to undergo an additional VA rating examination to 
assess the nature and severity of any given disability.  

With respect to the remaining issues involving entitlement to 
service connection for multiple disorders, the Board finds 
that additional development is necessary.  

As discussed above, the VA rating examiner stated in November 
1998 that it was unclear as to the extent to which the 
veteran's psychiatric problems may contribute to her physical 
somatic complaints.  Further, it is unclear as to whether or 
not certain of the veteran's claimed disabilities are somatic 
or have a primarily psychiatric component.  Accordingly, the 
Board finds that the veteran should be scheduled to undergo 
an additional VA rating examination to determine whether or 
not any of the claimed and diagnosed disorders were either 
caused or aggravated as a result of the service-connected 
psychiatric disorder.

In May 2003 the RO granted entitlement to service connection 
for left knee meniscal tear with assignment of a 10 percent 
evaluation effective May 31, 1995.  In her May 2003 statement 
appellant expressed sentiments which the Board has construed 
as a notice of disagreement with the 10 percent evaluation 
assigned for the left knee disability.  Where there has been 
an initial RO adjudication of a claim and a notice of 
disagreement therewith, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations as set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) are fully complied with and 
satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate her claims, and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183.  


The notice must inform the veteran about 
the information and evidence not of 
record that is necessary to substantiate 
her claims for increased initial ratings 
and for service connection to include as 
secondary to undiagnosed illnesses, and 
inform the veteran of the information and 
evidence that VA will seek to provide, 
the information and evidence she must 
provide, and request the veteran to 
provide any evidence in her possession.  
See Quartuccio, supra.  

A record of the veteran's notification 
must be incorporated into the claims 
file.  

3.  The VBA AMC should contact the 
veteran, and request that she identify 
any and all health-care providers who 
have rendered treatment for any of her 
claimed disabilities dating from November 
2002 to the present.  Any identified non-
duplicative clinical treatment records 
should be obtained and associated with 
the claims file after obtaining any 
necessary authorization.  

The VBA AMC should also contact the 
Social Security Administration, and 
request copies of all documentation 
pertaining to any disability or pension 
benefits the veteran may be awarded with 
respect to that agency.  Any such non-
duplicative records should be associated 
with the veteran's claims file.  If no 
additional records are available or 
otherwise nonexistent, the VBA AMC should 
so indicate.  

4.  The VBA AMC should arrange for a VA 
medical examination to be conducted by an 
appropriate medical specialist or 
specialists, to include a Gulf War 
evaluation for the purpose of 
ascertaining whether the veteran suffers 
from any disorder(s) due to an 
undiagnosed illness based on the multiple 
claimed disorders at issue.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner(s) address 
the following medical issues:

(a) Does the veteran have any chronic 
acquired disorder(s) related to service, 
or if preexisting service, was/were 
aggravated thereby, or as secondary to an 
undiagnosed illness?

(b) If any diagnosed disorder(s) are 
found to be present, are they causally 
related to the service-connected anxiety 
with major depression?

(c) If no such causal relationship is 
determined to be present, the examiner 
must express an opinion as to whether any 
such disorder(s) found on examination are 
aggravated by the service-connected 
anxiety with major depression.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should issue a statement 
of the case as to the initial evaluation 
of 10 percent granted for the service-
connected left knee medial menisci tear.  
The veteran must be advised of the need 
to timely file a substantive appeal if 
she desires appellate review.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for the 
multiple disorders at issue to include as 
secondary to an undiagnosed illness, and 
consider secondary service connection 
with application of 38 C.F.R. § 3.310(a), 
Allen v. Brown, 7 Vet. App. 439 (19950, 
in view of the grant of service 
connection for chronic anxiety with 
depression.  The VBA AMC should also 
readjudicate the claims of entitlement to 
initial increased evaluation for the 
multiple disabilities at issue and in so 
doing document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluations, and may result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



